Citation Nr: 0111637	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
hearing loss, tinnitus, and a skin disorder.  The RO also 
granted service connection for the residuals of a right ankle 
sprain, rated as 10 percent disabling.  The veteran submitted 
a notice of disagreement pertaining to the denials of service 
connection and the rating assigned for the right ankle 
disability.

The RO issued a statement of the case in February 2000 that 
included the issues shown above.  In his February 2000 
substantive appeal the veteran stated that he was appealing 
only the denial of service connection for the skin disorder 
and tinnitus.  The RO granted service connection for tinnitus 
in May 2000.  The Board finds, therefore, that the only issue 
remaining on appeal is the denial of service connection for a 
skin disorder.


REMAND

Although the veteran claims to have served in Southwest Asia 
theater of operations during the Persian Gulf War and gave 
sworn testimony to that effect, his DD Form 214 does not 
corroborate such service.  While it reflects that he received 
the Overseas Service Ribbon, it does not show that he was 
awarded a Southwest Asia service medal and it does not 
contain the customary entry noting the dates of any Southwest 
Asia service.  Additionally, the RO's attempt to obtain 
verification of the alleged Persian Gulf service was 
unproductive.  Further development in this regard is 
warranted.  

The veteran claims to have served in the Persian Gulf from 
August 1990 to March 23, 1991.  Available service medical 
records show that he was seen for a complaint of prickly heat 
in mid-September 1990 at the 47th Field Hospital ODS.  The 
service medical records contain no additional entries 
regarding any skin problems despite his testimony that he 
also received treatment for a skin disorder in January and 
February 1991, while stationed in Southwest Asia.  Although a 
service separation examination report is not in the file, 
there is the report of an examination performed in May 1994 
for ROTC purposes.  At that time the veteran's skin was 
normal and, in a medical history questionnaire, he denied 
having or having had skin diseases.  
The veteran also testified that he had received treatment 
from the VA medical center (MC) in San Antonio, Texas, for a 
skin disorder.  The Decision Review Officer requested the 
records of that treatment, but the VAMC responded that no 
records of treatment could be located.   An additional search 
should be made for relevant records.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In part, this law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, and 5103A) are satisfied.

2.  The matter of whether the veteran did 
or did not serve in the Persian Gulf 
should be resolved.  The RO should obtain 
a copy of the veteran's service personnel 
records for his period of active duty, to 
include all records showing his duty 
stations, units of assignment and the 
dates he was assigned to each unit, and 
copies of any military orders or other 
official documents tending to show where 
he was stationed from August 1990 through 
March 1991.  The RO also should again 
attempt to obtain official verification 
that the veteran served in the Persian 
Gulf, requesting from the certifying 
office a negative response if the claimed 
service can not be verified.  

3.  The RO should contact the veteran and 
ask him to identify the unit or hospital 
providing the medical treatment that he 
received in January or February 1991 for a 
skin disorder.  When that information is 
received, the RO should request any 
clinical records pertaining to the veteran 
from the appropriate service department 
custodian.

4.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a skin 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records, including 
one of November 1999, from the VAMC in 
San Antonio, Texas, where he testified he 
has been treated by Dr. Beals of the 
dermatology clinic.  Also, the veteran 
should be asked whether Dr. Bradley, who 
examined him in May 1994 for ROTC, was 
his private physician and, if so, the RO 
should request a copy of the veteran's 
post active duty records from Dr. 
Bradley.  (See May 17, 1994 report of 
medical history (SF 93) filed with the 
service medical records.)  

4.  If and only if the above-requested 
development establishes the reasonable 
possibility that any currently diagnosed 
skin disorder is related to service, the 
RO should afford the veteran a VA 
dermatology examination.  The purpose of 
the examination is to obtain a medical 
opinion regarding the relationship, if 
any, between any currently diagnosed skin 
disorder and an in-service disease or 
injury.  The RO should make clear to the 
examiner whether there is or is not 
adequate verification of the veteran's 
claimed Persian Gulf service.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should conduct a thorough 
dermatology examination and provide a 
diagnosis for any pathology found.  Based 
on the medical evidence of record and 
sound medical principles, and not on the 
veteran's reported history, the examiner 
should also provide an opinion on whether 
any currently diagnosed skin disorder is 
related to service.  The examiner should 
provide the complete rationale for his/her 
opinion.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all required 
development has been completed.  If an 
examination is provided, the RO should 
ensure that the examination and opinion 
are sufficient to determine whether any 
currently diagnosed skin disorder is 
related to service.  If not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
skin disorder.  In re-adjudicating that 
issue the RO should consider the 
provisions of 38 C.F.R. § 3.303 
pertaining to direct service connection 
and, if warranted by the veteran's 
documented service, the provisions of 
38 C.F.R. § 3.317 regarding undiagnosed 
illnesses for veterans of the Persian 
Gulf War.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


